 Case 1:19-cr-00334-LMB Document 132 Filed 10/15/20 Page 1 of 1 PageID# 735


                                                            FILED: October 15, 2020

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                               ___________________

                                     No. 20-4497
                               (1:19-cr-00334-LMB-1)
                               ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

UNDER SEAL

              Defendant - Appellant

                               ___________________

                                    ORDER
                               ___________________

       Upon consideration of submissions relative to appellant’s application for

leave to proceed on appeal in forma pauperis, the court denies the application

without prejudice to the filing by appellant of a properly executed and signed CJA

23 Application to Proceed Under CJA. Accordingly, appellant shall pay the filing

and docketing fee in full to the district court, or shall file a CJA 23 Application to

Proceed Under the CJA with this court, within 10 days of the date of this order.

                                        For the Court--By Direction

                                        /s/ Patricia S. Connor, Clerk
